      Case 2:17-cv-01721-TLN-AC Document 42 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAWRENCE GEORGE HASH,                             No. 2:17-cv-1721 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    T. RALLOS, et al.,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. By order filed February 25, 2021, this case was

19   referred to the court’s Post-Screening ADR (Alternative Dispute Resolution) Project and stayed

20   for a period of 120 days. ECF No. 39. That order provided defendants the opportunity to request

21   opting out of the ADR Project based on a good faith belief that a settlement conference would be

22   a waste of resources. Id. at 2. Defendants now request to opt out of the Post-Screening ADR

23   Project and that the stay be lifted. ECF No. 41. Having reviewed the request, the court finds

24   good cause to grant it.

25          Good cause appearing, IT IS HEREBY ORDERED that:

26          1. Defendants’ request to opt out of the Post-Screening ADR Project, ECF No. 41, is

27   GRANTED.

28          2. The stay of this action, commencing February 25, 2021, ECF No. 39, is LIFTED.
                                                       1
     Case 2:17-cv-01721-TLN-AC Document 42 Filed 04/09/21 Page 2 of 2


 1          3. Within thirty days of the filing of this order, defendants shall file a response to the
 2   complaint.
 3   DATED: April 8, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
